                 1
                 2
                 3
                 4
                 5                                 UNITED STATES DISTRICT COURT
                 6                                        DISTRICT OF NEVADA
                 7                                                    ***
                 8    UNITED STATES OF AMERICA,                               Case No. 2:12-CR-463 JCM (VCF)
                 9                                            Plaintiff(s),                      ORDER
               10              v.
               11     FREDERICK VERNON WILLIAMS, et al.,
               12                                           Defendant(s).
               13
               14             Presently before the court is the matter of USA v. Williams et al, case no. 2:12-cr-00463-
               15     JCM-VCF. Petitioner Frederick Vernon Williams (“petitioner”) filed a motion to vacate, set aside,
               16     or correct sentence under 28 U.S.C. § 2255. (ECF No. 966). The court has examined the petition
               17     and finds that further briefing is appropriate. Respondent shall file a response twenty-one days
               18     from the date of this order. Thereafter, petitioner will have fourteen days to file a reply.
               19             Accordingly,
               20             IT IS HEREBY ORDERED that respondent shall file a response to petitioner’s motion to
               21     vacate, set aside, or correct sentence (ECF No. 966) no later than twenty-one (21) days from the
               22     date of this order. If respondent files a response, petitioner’s reply is due fourteen (14) days
               23     thereafter.
               24             IT IS SO ORDERED.
               25     ...
               26     ...
               27     ...
               28     ...

James C. Mahan
U.S. District Judge
                1           The clerk is instructed to file this order in the instant matter and in the related civil case,
                2     no. 2:19-cv-01408-JCM.
                3           DATED October 25, 2019.
                4
                5                                                  __________________________________________
                                                                   UNITED STATES DISTRICT JUDGE
                6
                7
                8
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                  -2-
